      8:20-cv-03189-MGL          Date Filed 08/10/21      Entry Number 81         Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

TY’SHUN MARIO KAL’LIEM BESSELLIEU, §
          Plaintiff,               §
                                   §
vs.                                §
                                   §                    Civil Action No. 8:20-03189-MGL
JANA HOLLIS,                       §
          Defendant.               §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
           AND DISMISSING WITH PREJUDICE PLAINTIFF’S COMPLAINT

       Plaintiff Ty’Shun Mario Kal’Liem Bessellieu (Bessellieu), proceeding pro se, filed this

civil action against Jana Hollis (Hollis) and Bryan P. Stirling (Stirling), alleging violations of his

constitutional rights pursuant to 42 U.S.C. § 1983. The Court previously dismissed Stirling from

the lawsuit. Accordingly, only Hollis remains.

       This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge recommending Bessellieu’s complaint be dismissed with

prejudice pursuant to Fed. R. Civ. P. 41(b). The Report was made in accordance with 28 U.S.C.

§ 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or
      8:20-cv-03189-MGL           Date Filed 08/10/21      Entry Number 81         Page 2 of 2




recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

         The Magistrate Judge filed the Report on July 6, 2021. To date, Bessellieu has failed to

file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845–46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Bessellieu’s complaint is DISMISSED WITH PREJUDICE pursuant to

Rule 41(b).

         IT IS SO ORDERED.

         Signed this 10th day of August 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                           *****
                                NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                  2
